Fourth Court of Appeals
                               San Antonio, Texas
                                     March 30, 2020

                                  No. 04-19-00129-CV

              IN THE ESTATE OF Jose Alfredo MENDOZA, DECEASED

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. PR-16-041
                       Honorable Romero Molina, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellees’ Motion for Rehearing and the motion is
DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court